DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Office has carefully considered Applicant’s amendments and accompanying remarks dated 09/01/2021.  Applicant’s amendments to the claims have been entered and are made of record.  The pending claims at this time are 1-7 and 9-42 all of which are allowed.  All previously made objections and art rejections are now withdrawn.  Applicant’s remarks have shown that the preponderance of evidence outweighs any case of obviousness previously presented.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: There was no prior art found that teaches or suggests the combination of elements sought in Claims 1-7 and 9-42, specifically Claims 1, 17 and 26 which results in a garment having a yoke in which the yoke comprises a rear left section and a rear right section distinct from the rear left section, the rear left section connected to and distinct from a left sleeve of the garment and the rear right section connected to and distinct from a right sleeve of the garment and further the rear left section has stretch and recovery properties in a first at least two non-opposing directions thereof, and wherein the rear right section has stretch and recovery properties in a second at least two non- opposing directions thereof, and wherein at least one first direction of the first at least two non-opposing directions is 
The closest prior art found was that of JP2005307369 A issued to Furukawa in view of USPUB 20170367412 A1 issued to Roup.  Applicant’s remarks indicate that their garment with a yoke attached to a garment body, wherein the yoke comprises a rear left section and a rear right section distinct from the rear left section, the rear left section connected to and distinct form a left sleeve of the garment and the rear right section connected to and distinct from a right sleeve of the garment, and at least a portion of the yoke is formed from a first material having stretch and recovery in at least one direction thereof, said material being formed from a fusible substrate combined with a particular fabric having stretch properties. Further, the rear left section has stretch and recovery properties in a first at least two non-opposing directions thereof, and wherein the rear right section has stretch and recovery properties in a second at least two non-opposing directions thereof and at least one first direction of the first at least two non- opposing directions is distinct from at least one second direction of the second at least two non-opposing directions.
	The modified claims makes clear that the yoke is connected to the sleeves and distinct from the sleeves. The prior art does not teach the that the yoke is distinct from the sleeves, in fact the yoke of Furukawa as shown at 0012-005 shows that the yoke cloth extends from the back center to the sleeve tip, and there is no seam at the base of the arm on the back side and that the stretch is provided by the yoke in combination with the gusset.  
	As such a prima facie case of inherency based upon the prior art cannot be maintained.   There is insufficient evidence to conclude that the stretch and recovery  properties of claims 1, 17 and 26 are inherent to the prior art. Based upon the teachings of the prior art, claim 1 (and the claims which depend therefrom) are non-obvious.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTI R SINGH-PANDEY whose telephone number is (571)272-1483.  The examiner can normally be reached on Monday-Thursday 8:30-3:00 and 8:00-10:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/ARTI SINGH-PANDEY/
Primary Patent Examiner
Art Unit 1796



AP